Case 3:15-cv-01143-BJD-JBT Document 363-7 Filed 12/11/19 Page 1 of 8 PageID 31790




                               EXHIBIT 8
Case 3:15-cv-01143-BJD-JBT Document 363-7 Filed 12/11/19 Page 2 of 8 PageID 31791

                                                                    [Page 1]
                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION
            --------------------------------------------------------
            MATTHEW EDWARDS, et al., individually
            and on behalf of all others similarly
            situated,
                                                Case No. 11-CV-04766-JSW
                        Plaintiffs,
                                      [consolidated with 11-CV-04791-JSW
            -vs-                      and 11-CV-05253-JSW]
            NATIONAL MILK PRODUCERS
            FEDERATION, aka COOPERATIVES
            WORKING TOGETHER; DAIRY FARMERS
            OF AMERICA, INC.; LAND O'LAKES, INC.;
            DAIRYLEA COOPERATIVE, INC.; and
            AGRI-MARK, INC.,


                        Defendants.
            --------------------------------------------------------


                                         VOLUME I


                        The VIDEOTAPED DEPOSITION of THOMAS D.
             WEGNER, taken pursuant to Notice of Taking Deposition,
             at 4001 Lexington Avenue North, in the City of Arden
             Hills, State of Minnesota, on the 22nd day of January,
             2015, before Gail M. Hinrichs, RPR and Notary Public,
             commencing at approximately 9:30 a.m.




     877-479-2484            U.S. LEGAL SUPPORT, INC.     www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 363-7 Filed 12/11/19 Page 3 of 8 PageID 31792

                                                                   [Page 56]
       1                   And the board of directors is the one

       2     who -- or they would bring those sentiments from our

       3     members to the -- to the structure we call the dairy

       4     committee, which is a subcommittee of our board of

       5     directors.    Staff would certainly have a

       6     recommendation as well, but primarily that's where the

       7     discussion would take place would be the dairy

       8     committee.    I hadn't --

       9             Q     So --

      10             A     Beg your pardon, I was just going to

      11     suggest that my participation in dairy committee

      12     around these decisions regarding the CWT had to do

      13     more with the renewal of the program in the sense that

      14     the initial decision I was not a part of.         I've seen

      15     some documents that spoke to that decision, but I

      16     wasn't right there in the room as a part of that

      17     discussion.

      18             Q     Thank you.    So the 2,500 members weren't

      19     asked to formally vote on whether to participate or

      20     not in the Herd Retirement Program; is that correct?

      21             A     I am not aware of any documents that

      22     suggested there was an actual vote.

      23             Q     And with respect to when there was an

      24     additional slaughter of cows or -- for the program

      25     after the initial participation, are you aware whether



     877-479-2484            U.S. LEGAL SUPPORT, INC.     www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 363-7 Filed 12/11/19 Page 4 of 8 PageID 31793

                                                                   [Page 64]
       1             A      I believe that's on page four out of five?

       2             Q      Correct.

       3             A      Okay, very good.

       4             Q      And do you see where it says:      Producers

       5     whose bids are been accepted in this herd retirement

       6     will be paid in two installments.        90 percent of the

       7     amount bid times the producer's 12 months of milk

       8     production when it is verified that all cows have gone

       9     to slaughter, and the remaining 10 percent plus

      10     interest at the end of 12 months following the farm

      11     audit, if both the producer and his dairy facility,

      12     whether owned or leased, do not become involved in the

      13     commercial production and marketing of milk during

      14     that period.     Do you see that?

      15             A      I do.

      16             Q      What was Land O'Lakes' understanding as to

      17     why there was a requirement to stay out of commercial

      18     production and marketing of milk for a 12-month period

      19     in order to receive 100 percent of the bid price?

      20             A      Well, from the way it reads -- the

      21     understanding of how that would work -- I'm not quite

      22     sure I understood what your precise question was.

      23                    Let me try is this way:     Is it about why

      24     weren't they paid all at once?       Is that your question?

      25             Q      Yes.    Why was the -- let me -- let me be



     877-479-2484            U.S. LEGAL SUPPORT, INC.     www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 363-7 Filed 12/11/19 Page 5 of 8 PageID 31794

                                                                   [Page 66]
       1     little bit.

       2                   If it had to do with they felt that

       3     producers who benefited from the program should --

       4     should not come right back into production.          And I

       5     can't remember if there was anything else that really

       6     played into it.      Sort of a fairness question is what

       7     I'm seeing it as.

       8             Q     So when you say a fairness question, in

       9     fairness to whom?

      10             A     I think fairness that if you receive the

      11     benefit, that you need to be out for at least 12

      12     months before you can come back in.        Fairness --

      13             Q     Do you agree that -- I'm sorry, go ahead.

      14             A     No, no, I'm trying to read into why this

      15     is done.    But go ahead.

      16             Q     Well, do you agree that one reason for

      17     trying to incentivize the dairy producer to stay out

      18     of the dairy producing business for at least a year

      19     was in order to try and increase the potential impact

      20     from the Herd Retirement Program?

      21             A     Huh.   Well, I guess I was thinking of it

      22     more from the standpoint of -- yeah, I would agree

      23     with that, yes.      I mean the idea that -- that keeping

      24     the production out and keeping the potential for

      25     dairymen to come back in, yes.



     877-479-2484            U.S. LEGAL SUPPORT, INC.     www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 363-7 Filed 12/11/19 Page 6 of 8 PageID 31795

                                                                  [Page 207]
                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION
            --------------------------------------------------------
            MATTHEW EDWARDS, et al., individually
            and on behalf of all others similarly
            situated,
                                                Case No. 11-CV-04766-JSW
                        Plaintiffs,
                                      [consolidated with 11-CV-04791-JSW
            -vs-                      and 11-CV-05253-JSW]
            NATIONAL MILK PRODUCERS
            FEDERATION, aka COOPERATIVES
            WORKING TOGETHER; DAIRY FARMERS
            OF AMERICA, INC.; LAND O'LAKES, INC.;
            DAIRYLEA COOPERATIVE, INC.; and
            AGRI-MARK, INC.,


                        Defendants.
            --------------------------------------------------------


                                         VOLUME II


                        The VIDEOTAPED DEPOSITION of THOMAS D.
             WEGNER, taken pursuant to Notice of Taking Deposition,
             at 4001 Lexington Avenue North, in the City of Arden
             Hills, State of Minnesota, on the 23rd day of January,
             2015, before Gail M. Hinrichs, RPR and Notary Public,
             commencing at approximately 9:30 a.m.




     877-479-2484            U.S. LEGAL SUPPORT, INC.     www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 363-7 Filed 12/11/19 Page 7 of 8 PageID 31796

                                                                  [Page 257]
       1             A     It's my opinion that there's a good

       2     potential that the use of rBST will result in a higher

       3     producing cow if a dairyman does all the right things

       4     beyond simply injecting rBST.

       5                   That is the key part to this.       There is no

       6     magic to shooting rBST -- injecting, excuse me, rBST

       7     into an animal without the proper care, feeding of

       8     that cow.    That's what I would tell you.

       9             Q     Is it Land O'Lakes' position that the Herd

      10     Retirement Program retired cattle in proportion to the

      11     proportion of rBST that was being used?

      12                          MR. SOLBERG:    Object to form.

      13                          THE WITNESS:    No, it is not Land

      14     O'Lakes' position.

      15    BY MR. FRIEDMAN:

      16             Q     Does Land O'Lakes have any knowledge as to

      17     the proportion of cows that were slaughtered pursuant

      18     to the Herd Retirement Program that used rBST versus

      19     not used rBST?

      20             A     Land O'Lakes has no knowledge of that.

      21             Q     So from Land O'Lakes' position,

      22     100 percent of the herd that was slaughtered pursuant

      23     to the Herd Retirement Program could have been herd

      24     that was rBST-free; is that correct?

      25                          MR. SOLBERG:    Object to form.



     877-479-2484            U.S. LEGAL SUPPORT, INC.     www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 363-7 Filed 12/11/19 Page 8 of 8 PageID 31797

                                                                  [Page 258]
       1                            THE WITNESS:   A hypothetical

       2     statement like that -- I'm not comfortable with a

       3     hypothetical statement like that, but I -- I suppose

       4     it's possible.       It's possible, but I think it's highly

       5     unlikely.

       6    BY MR. FRIEDMAN:

       7             Q     Why?

       8             A     Because I think that when you look at the

       9     period that we were speaking of, there were both

      10     BST-free herds and BST herds during the herd

      11     retirement period.       So I don't think it can be

      12     100 percent of either.

      13                   And I can't remember which one you said it

      14     was 100 percent of, but I don't think it can be

      15     100 percent of either.       So maybe you can tell me again

      16     so I can disagree with your statement one more time.

      17             Q     Sure.

      18             A     Okay.

      19             Q     We'll do it in 2008.      When after February

      20     of 2008, at least for Class I utilization, do you

      21     believe that the supply of milk was greater than

      22     80 percent rBST-free, again for Class I?

      23                            MR. SOLBERG:   Object to form.

      24                            THE WITNESS:   I have no way of

      25     verifying that and I didn't look at any data that



     877-479-2484            U.S. LEGAL SUPPORT, INC.     www.uslegalsupport.com
